Case: 12-40153       Document: 00512226116         Page: 1     Date Filed: 05/01/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            May 1, 2013

                                       No. 12-40153                        Lyle W. Cayce
                                                                                Clerk

KELDRIC THOMAS,

                                                  Plaintiff–Appellant,
v.

DAN JOSLIN, Warden, Three Rivers; GREG OLSEN, Food Service
Administrator; FRIDA, Food Service Supervisor; BUREAU OF PRISONS,
FEDERAL CORRECTIONAL INSTITUTION THREE RIVERS; BEAUMONT
MEDICAL DEPARTMENT; UNITED STATES OF AMERICA,

                                                  Defendants–Appellees.



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:11-CV-00131


Before HIGGINBOTHAM, OWEN, and GRAVES, Circuit Judges.
PER CURIAM:*
       Keldric Walker Thomas, federal prisoner #30757-177, appeals the
magistrate judge’s grant of summary judgment. Because Thomas did not satisfy
the exhaustion requirement, we affirm the grant of summary judgment.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 12-40153           Document: 00512226116        Page: 2    Date Filed: 05/01/2013



                                          No. 12-40153
                                                 I
          On May 2, 2009, Thomas was severely burned by cooking oil while working
in the kitchen at the Federal Correctional Institution (FCI) in Three Rivers,
Texas. After undergoing “intensive rehabilitation,” Thomas was returned to FCI
Three Rivers almost a year later. He was later transferred to the low security
FCI in Beaumont, Texas, where he remains.
          In 2011, Thomas filed a Bivens1 action against Dan Joslin, the warden of
FCI Three Rivers at the time of the alleged incident; Greg Olsen, the food service
administrator at FCI Three Rivers; and Officer Frida, a food service supervisor
(collectively, Defendants).2 As fleshed out at a Spears hearing,3 Thomas alleged
that Frida had ordered him to assist with changing the oil in the deep fryer.
This process involved emptying the large volume of oil in the fryer into smaller
mixing bowls. Thomas alleged that such a request was deliberately indifferent
to Thomas’s safety because Frida knew that the oil was still hot, there were no
mats surrounding the fryer to prevent slipping, and the use of smaller mixing
bowls was inherently dangerous. Thomas further asserted that Joslin and Olsen
knew of these unsafe working conditions but failed to remedy them.


          1
              Bivens v. Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388
(1971).
          2
         Thomas also named the Beaumont Medical Department as a defendant, alleging that
it had failed to provide adequate medical care for his serious burns, but those claims were
severed and transferred to the Beaumont Division of the Eastern District of Texas and are not
part of the instant appeal. Additionally, Thomas named the “Bureau of Prisons (BOP) Three
Rivers” as a defendant, alleging that it failed to provide a safe work place. The magistrate
judge dismissed Thomas’s constitutional claims against the United States and its agencies for
lack of jurisdiction. The magistrate judge then replaced the BOP with the United States as
the proper defendant for Thomas’s Federal Tort Claims Act (FTCA) claim. Finally, the
magistrate judge dismissed the FTCA claim for lack of subject matter jurisdiction and for
failure to state a claim. Thomas does not appeal those dismissals.
          3
        Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985); see also Eason v. Holt, 73 F.3d 600,
603 (5th Cir. 1996) (stating that testimony given at a Spears hearing is incorporated into the
pleadings).

                                                 2
    Case: 12-40153    Document: 00512226116     Page: 3   Date Filed: 05/01/2013



                                 No. 12-40153
      The Defendants filed a motion for summary judgment asserting that
Thomas failed to exhaust administrative remedies. The BOP provides an
administrative remedy program by which inmates can present a complaint, and
the Defendants argued that Thomas neither timely commenced nor completed
that program. In opposition to the motion, Thomas argued that he had been
physically unable to timely present his complaint.        He also argued that
exhaustion should be excused because once he was well enough to pursue legal
action, FCI Beaumont officials prevented him from timely filing for
administrative remedies. Thomas and the Defendants consented to proceed
before a magistrate judge.
      The magistrate judge found “[t]here [was] little question that [Thomas]
would have been entitled to tolling of the administrative deadlines while he was
too injured to complete the paperwork.” The magistrate judge also found that
a fact issue remained as to whether Thomas had attempted to exhaust his
administrative remedies but was hindered such that exhaustion should be
excused. However, the magistrate judge nonetheless granted the Defendants’
motion for summary judgment because Thomas’s “grievances [did] not place
prison officials on notice about his complaints at FCI-Three Rivers.” There was
no evidence that Thomas had ever filed a grievance that identified the
Defendants or “alleg[ed] that the working conditions or procedures at FCI-Three
Rivers violated his constitutional rights;” accordingly, the magistrate judge
reasoned that prison officials never had fair notice of the complaint or an
opportunity to address it.
      Thomas timely filed a motion to vacate the judgment, which the
magistrate judge denied. Thomas now appeals.




                                       3
     Case: 12-40153          Document: 00512226116       Page: 4   Date Filed: 05/01/2013



                                         No. 12-40153
                                                II
       We review a grant of summary judgment de novo.4 “When reviewing a
summary judgment, we construe all the evidence and reasonable inferences in
the light most favorable to the nonmoving party.”5 Summary judgment is proper
when “there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.”6
                                               III
       Under the Prison Litigation Reform Act (PLRA), “[n]o action shall be
brought with respect to prison conditions under . . . any . . . Federal law . . . by
a prisoner confined in any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.”7 Accordingly, a federal
prisoner must first exhaust inmate-grievance-procedures before filing a Bivens
complaint.8
       The purpose of exhaustion is to give “officials time and opportunity to
address complaints internally.”9 Therefore, in order to satisfy the exhaustion
requirement, an inmate’s grievances must provide sufficient detail such that
prison officials have “fair notice” of the issue that will form the basis of the
inmate’s suit.10 The amount of detail required in a given case will “depend to



       4
        Cambridge Integrated Servs. Grp. v. Concentra Integrated Servs., Inc., 697 F.3d 248,
253 (5th Cir. 2012).
       5
           Id.
       6
           FED. R. CIV. P. 56(a).
       7
           42 U.S.C. § 1997e(a).
       8
           Porter v. Nussle, 534 U.S. 516, 524 (2002).
       9
         Johnson v. Johnson, 385 F.3d 503, 516 (5th Cir. 2004) (quoting Porter, 534 U.S. at
525) (internal quotation marks omitted).
       10
            Id. at 516-17.

                                                4
    Case: 12-40153        Document: 00512226116     Page: 5   Date Filed: 05/01/2013



                                     No. 12-40153
some degree on the type of problem about which the inmate is complaining.”11
As this court explained,
                 If an inmate claims that a guard acted improperly, we
                 can assume that the administrators responding to the
                 grievance would want to know—and a prisoner could
                 ordinarily be expected to provide—details regarding
                 who was involved and when the incident occurred, or at
                 least other available information about the incident
                 that would permit an investigation of the matter.12
      Here, Thomas’s suit concerns the alleged deliberate indifference of specific
officials and specific unsafe working conditions at FCI Three Rivers. BOP
officials would have wanted to know—and Thomas could have provided—the
conditions, actions, or omissions of which he complained. However, Thomas’s
grievances describe only the lack of medical attention at FCI Beaumont. In his
response to the motion for summary judgment, Thomas attached a copy of an
informal-resolution-attempt form in which he stated that he was “not getting the
adequate or proper medical care in regards to burns [he] sustained last year at
the Three Rivers prison while working in the kitchen.” In another request for
administrative remedy, Thomas reiterated his complaint by emphasizing that
he was “not getting adequate or proper medical care” and that he was “suffering
mentally and physically because of not being adequately treated medically.”
Then in an appeal to the regional office, Thomas once again complained that he
was “being denied reasonable and adequate medical care.”               Accordingly,
Thomas’s grievances failed to put BOP officials on notice that he intended to sue
concerning alleged indifference to known dangers and unsafe working conditions
at FCI Three Rivers.




      11
           Id. at 517.
      12
           Id.

                                           5
     Case: 12-40153         Document: 00512226116            Page: 6   Date Filed: 05/01/2013



                                          No. 12-40153
       Thomas argues that the exhaustion requirement should be waived because
FCI Beaumont officials ignored and interfered with his attempts to engage in the
BOP’s administrative remedy program. In Woodford v. Ngo,13 however, the
Supreme Court held that under the PLRA “[e]xhaustion is no longer left to the
discretion of the district court, but is mandatory.”14                 The extent to which
exceptions to the PLRA’s exhaustion requirement survive Woodford is unclear;
Woodford explicitly declined to address the extent to which the failure to
properly exhaust could be excused.15 In particular, the Court declined to address
the very situation Thomas alleges here: where prison administrators do not
create or retain grievance systems that provide “a meaningful opportunity for
prisoners to raise meritorious grievances.”16
       Nevertheless, the magistrate judge did not err by granting summary
judgment because even if FCI Beaumont officials made administrative remedies
unavailable to Thomas, Thomas did not raise the incident at FCI Three Rivers
when he had the opportunity to file an administrative remedy request.
Accordingly, Thomas failed to exhaust because his grievances insufficiently
notified the BOP of the conditions at FCI Three Rivers, which were the subject
of his suit.
                                      *         *        *
       For the foregoing reasons, we AFFIRM the magistrate judge’s grant of
summary judgment.


       13
            548 U.S. 81 (2006).
       14
          Woodford, 548 U.S. at 85 (citing Booth v. Churner, 532 U.S. 731, 739 (2001)); see also
Gonzalez v. Seal, 702 F.3d 785, 788 (5th Cir. 2012) (per curiam) (“District courts have no
discretion to excuse a prisoner’s failure to properly exhaust the prison grievance process before
filing their complaint.”).
       15
            See Woodford, 548 U.S. at 102-03.
       16
            Id. at 102.

                                                6